Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent application 14/913,896, filed on 02/23/2016.
Applicants filing of a Petition to designate this case Special under Age category on 12/20/2020 is acknowledged, and the Petition has been granted on 12/11/2020.
Claims 1-15 are currently pending in this patent application.
The preliminary amendment filed on 01/12/2021, amending claims 1, 9, 12 and 13, and adding new claims 14-15 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, Claims 1-11, 14 and 15, drawn to a method of enzymatic hydrolysis for converting algal carbohydrates into monomeric sugars, comprising: digesting microalgae with a mixture of enzymes in a single step to produce an enzymatically treated biomass, wherein the enzyme mixture derived from fungus comprises at least one acid protease at an acid protease loading of at least 0.25 kU protease per gram of biomass and at least one glucoamylase; thereafter, separating the enzymatically treated biomass into a solid phase and an aqueous phase, wherein the aqueous phase comprises at least monomeric sugars, wherein conversion of monomeric sugars from algal carbohydrates is 60% or greater, and wherein the microalgae is digested at a pH of from 3.0 to 5.5 in the response filed on 04/02/2021 is acknowledged.  
FINAL.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-11 and 14-15 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent Application 14/913,896, filed on 02/23/2016, now US patent 10752924, which was a 371 of PCT/US2014/053421, filed on 08/29/2014, which claims the benefit of Provisional applications No. 61/871,997, filed on 08/30/2013 and No. 61/877,497 filed on 09/13/2013.

Information Disclosure Statement
There is no Information Disclosure Statement (IDS) with this Application.

Drawings
Drawings submitted on 07/20/2020 are accepted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 14-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
greater” in the context of conversion of algal carbohydrates into monomeric sugar, wherein the phrase “greater” is a relative term because there is no boundary of the greater of 60%, which renders the claim indefinite. The phrase is not defined by the specification and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The claim should define and clearly state as to what the “greater” is being compared. Claims 2-11 and 14-15 are also rejected as they directly or indirectly depend on claim 1. Correction is required.
Claim 3 (depends on claim 2)  is  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 is indefinite in the recitation “the organic phase” lacks antecedent basis, which should be “an organic phase” because claim 2 does not recite anything about organic phase. Clarification is required.
Claim 11 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 11 is indefinite in the recitation “less than 5%” in the context of lipid content of enzymatically treated microalgae, wherein the phrase “less than” is a relative term, which renders the claim indefinite. The phrase is not defined by the specification and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The claim should define and clearly state as to what the “less than” is being compared. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable

(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Enzymatic pretreatment of Chlamydomonas reinhardtii biomass for ethanol production. Bioresource Technology 101 (2010): 5330-5336) in view of Czartoski et al. Algae biomass fermentation. US 2011/0086386 A1, publication 04/14/2011) and Breneman et al. (Enzyme blends for fermentation. US 2009/0203101 A1, publication 08/13/2009).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a method of enzymatic hydrolysis for converting algal carbohydrates into monomeric sugars, comprising: digesting microalgae with a mixture of enzymes in a single step to produce an enzymatically treated biomass, wherein the enzyme mixture derived from fungus comprises at least one acid protease at an acid protease loading of at least 0.25 kU protease per gram of biomass and at least one glucoamylase; thereafter, separating the enzymatically treated biomass into a solid phase and an aqueous phase, wherein the aqueous phase comprises at least monomeric sugars, wherein conversion of monomeric sugars from algal carbohydrates is 60% or greater, and wherein the microalgae is digested at a pH of from 3.0 to 5.5.  
monomeric sugar is about 50% (see,  Table 1), wherein the solid fraction of the microalgal biomass was removed by centrifugation (pg 5331, Col 2, para 2) to separate aqueous fraction containing monosaccharide glucose, a monomeric sugar, and polysaccharides, and solid fraction contains glycolipids, proteins etc., and the aqueous phase was used for ethanol fermentation by using fermenting organism S. cerevisiae (page 5331, Col 2, para 2) for producing a bio-based product ethanol (see, Title, and abstract). Although, Choi et al. do not teach using acid protease, however, since, there is no structure associated with the acid protease of the instant application, the examiner interprets under BRI the protease of Choi et al. as acid protease. 
Choi et al. also do not teach the amount of enzymes to be used 0.25 KU for protease, but indeed teach using 120 KNU, which is nothing but an optimization process, and a skilled artisan knows how to use 0.25 KU protease enzyme from 120 KNU or converting KNU to KU in view of the teaching of Choi et al. and Common knowledge of a skilled artisan, and optimization is a matter of routine experimentation in the absence of unexpected results to obtain better results in terms of 
Choi et al. also do not teach that the recovered monomeric sugar is higher than 60% (for part of claim 1), separating lipids from pretreated lysate of microalga with enzyme mixtures or treating the solids of pretreated lysate of microalga, with organic solvents to recover the lipids (for claims 3 and 6), do not teach recovering succinic acid from aqueous phase or aqueous fraction (for claim 5), do not teach extracting lipids from lipid rich wet microalgae such as Chlorella (for claim 7), do not teach separating comprises filtering of enzyme treated biomass of microalgae (for claim 14) and do not teach separating comprises filtering the aqueous phase (for claim 15).
However, Czartoski et al. teach a method of permeability conditioning of biomass derived from algal cell Chlorella, or Nanochloropsis, a lipid rich microalgae (lipids/triglycerides/fatty acids 20-40%, proteins 30-35% and carbohydrates 15-20% w/w, see para 9-12), by treating with pH adjusting agent for increasing the permeability for enzymatic hydrolysis (see, para 25, 85), wherein the permeability conditioning step can further include partial or complete enzymatic hydrolysis comprising: treating microalgae with enzymes to produce a digested biomass (para 25), i.e. a method of fractionating biomass, including the steps of: permeability conditioning biomass suspended in a pH adjusted solution of at least one water-based polar solvent to form a conditioned biomass (para. 85); and the permeability conditioning protease, a cellulase, beta-glucanase, beta-glucosidase, hemicellulase, and a lipase (see, para 80, 85, and 127, and claim 17), and separating the digested biomass into an organic phase and an aqueous phase (para 25), intimately contacting the conditioned biomass with at least one non-polar solvent, partitioning to obtain a non-polar solvent solution and a polar biomass solution (see, para 108), subsequent to the intimately contacting step, the partitioning step separates the water-soluble aqueous phase (polar biomass solution) and the non-polar solvent solution), wherein the organic phase contains lipids (see, para 54, 114), and recovering lipids, and the non-polar solvent solution contains products which include terpenoid such as sterols and carotenoids; chlorophyll, phospholipids, glycolipids, sphingolipids, triacylglycerol, diacylglycerols, monoacylglycerols, fatty acids, decarboxylated fatty acid hydrocarbon chains, methyl esters of the fatty acids, other lipid products, alkyl aromatics and hydrocarbon chains, wherein the lipid content is about 25-33% w/w (Fig. 1 and para 156, Example 2), and the aqueous phase contains sugars (monomeric monosaccharides), and the solids include carbohydrates,  polysaccharides and peptides (see, para 120). The water-soluble phase, also referred to as the polar biomass solution, is uniquely concentrated with amino acids, soluble proteins, peptides, fiber, nutrients, soluble carbohydrates (monosaccharides, disaccharides, oligosaccharides, and polysaccharides), simple organic acids, including succinic acid and lactic acid (para 120). The residual cellular debris contained within the polar biomass solution is rich in protein and fiber and can be separated from the aqueous solution and compounds by traditional liquid/solid separation techniques (see, para 104) and the suspension can also comprise solid, non-soluble residual biomass.  Czartoski et al. also teach harvesting microalgae by filtration or by filtration (para 74, 116 and 137). 
Czartoski et al. do not teach the enzyme hydrolysate having less than 5% lipids (for claim 11) from microalgae Chlorella, or Nanochloropsis. However, a skilled artisan can bring down the lipid contents of organic solvent phase by dilution of the harvested lipids from organic solvent phase, which is obvious to a skilled artisan, or choosing an appropriate lipid rich microalgae, which contains less lipids rather than Chlorella or Nanochloropsis, which is high lipid content microalgae as taught by Czartoski et al., which is also obvious to a skilled artisan. 
Choi et al. Czartoski et al. do not explicitly teach using acid protease in the mixture of enzymes for enzymatic hydrolysis of microalgae (for claim 1).
However, Breneman et al. teach an enzyme composition comprising a glucoamylase, an acid stable alpha-amylase and acid fungal protease (see, Abstract and claim 1) as claimed and a method for producing end products including ethanol from fermentable sugars, comprising the steps of: a. contacting a slurry comprising a milled grain that contains starch with an alpha amylase to produce a liquefaction; b. contacting the liquefaction with a glucoamylase, an acid stable alpha amylase, and an acid fungal protease, to produce fermentable sugars; and c. fermenting the fermentable sugars in the presence of a fermenting organism to produce end products, wherein said end product is an alcohol (see, para, 2, 6 and 120). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Choi et al. Czartoski et al. and Breneman et al. to use acid fungal protease at taught by Breneman et al. and modify the method of Choi et al. or Czartoski et al. to include acid fungal protease enzyme as taught by Breneman et 
	One of ordinary skilled in the would have been motivated to dissolve cell wall protein in order to release starch molecules to be hydrolyzed with alpha-amylase and glucoamylase to provide efficient means for starch liquefaction or saccharification to produce enhanced monomeric sugars and efficient means of fermentation to produce bioethanol, which is commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Choi et al. successfully produce ethanol from microalgae and Czartoski et al. successfully produce succinate and ethanol from microalgae using a fermenting yeast S. cerevisiae cell. 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 and 14-15 of the instant application disclose a method of enzymatic hydrolysis for converting algal carbohydrates into monomeric sugars, comprising: digesting microalgae with a mixture of enzymes in a single step to produce an enzymatically treated biomass, wherein the enzyme mixture comprises at least one acid protease at an acid protease loading of at least 0.25 kU protease per gram of biomass and at least one glucoamylase; thereafter, separating the enzymatically treated biomass into a solid phase and an aqueous phase, wherein the aqueous phase comprises at least monomeric sugars, wherein conversion of monomeric sugars from algal carbohydrates is 60% or greater, and wherein the microalgae is digested at a pH of from 3.0 to 5.5, wherein the method comprising further processing and/or separating one or both of the solid phase and the aqueous phase to obtain lipids, proteins, or solids, or bio-based products, wherein the further processing and/or separating comprises subjecting the organic phase to a lipid-solvent separation to recover lipids, wherein the further processing comprises: subjecting the aqueous phase to microbial fermentation to obtain a bio-based product, wherein the bio-based product comprises succinic acid, wherein the further comprising extracting lipids from the solid phase with an organic solvent, wherein the microalgae is lipid-rich wet microalgae, wherein at least one of the enzymes is of fungal origin, wherein the mixture comprises the glucoamylase in an amount of at least 150 U glucoamylase per gram of biomass, wherein the mixture further comprises at least one α-amylase, wherein the enzymatically treated microalgae has a lipid content less than 5% w/w, wherein the separating comprises filtering the enzymatically treated biomass, wherein the further processing and/or separating comprises filtering the aqueous phase.

The claims 1-11 of the US patent disclose a method of enzymatic hydrolysis for converting algal carbohydrates into monomeric sugars, comprising digesting microalgae with a mixture of enzymes in a single step to produce an enzymatically treated biomass, wherein the enzyme mixture comprises at least one acid protease at an acid protease loading of at least 1.5 kU and at least one glucoamylase; thereafter, separating the enzymatically treated biomass into a solid phase and an aqueous phase, wherein the aqueous phase comprises at least monomeric sugars, wherein conversion of monomeric sugars from algal carbohydrates is 90% or greater, and
wherein the microalgae is digested at a pH of from 4.5 to 5.5, wherein the method further processing and/or separating one or both of the solid phase and the aqueous phase to obtain lipids, proteins, or solids, or bio-based products, wherein the further processing and/or separating comprises subjecting the organic phase to a lipid-solvent separation to recover lipids, wherein the further processing comprises subjecting the aqueous phase to microbial fermentation to obtain a 

The reference patents while not totally identical to the instant claims, are indeed a method claim of enzymatic hydrolysis of microalgal carbohydrates for producing monomeric sugars as claimed in the instant claims. The portion of the specification and the claims in the reference patents, while drawn to the same monomeric sugar production from microalgal cell carbohydrates as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to mainly claims 1-11 and 14-15 of the instant application or alternatively render them obvious.  Alternatively, claims 1-11 and 14-15 cannot be considered patentably distinct over claims  of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims  of US patent 10752924, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-11 of US patent 10752924 B2. 
Note: The present application claims priority as a CON to the parent application 14/913896 of US patent 10752924 B2, and thus negating safe harbor from non-statutory ODP rejections since the present claims are drawn to a different claimed invention from what was examined in parent. Thus, as discussed above, the presently claimed a method of enzymatic hydrolysis for converting algal carbohydrates into monomeric sugars, comprising: digesting microalgae with a mixture of enzymes in a single step to produce an enzymatically treated biomass, wherein the enzyme mixture comprises acid protease, glucoamylase and alpha-amylase;  and parent method using polypeptides  acid protease, glucoamylase and alpha-amylase for digesting microalgal carbohydrates into monomeric sugar  is patentably indistinct from and not protected by the safe harbor from, the claim to the method in the parent patent. 

Conclusion
Status of the claims:
Claims 1-11 and 14-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
REMSEN Building and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656